Citation Nr: 9918582	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-32 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim for entitlement to service connection for 
residuals of a left ankle injury is well grounded.

2.  Whether a claim for entitlement to service connection for 
a bilateral eye disability claimed as bilateral burns of the 
eye is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
burns of the eyes and that found a claim for entitlement to 
service connection for residuals of a left ankle sprain not 
well grounded.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of moderate diffuse 
osteoarthritic changes and chronic lateral instability of the 
left ankle.

2.  The veteran was treated for a moderate left ankle sprain 
during service. 

3.  There is no competent medical evidence of a link between 
the veteran's current osteoarthritic changes and chronic 
instability of the left ankle and any disease or injury in 
service, and his claim for service connection for residuals 
of a left ankle injury is not plausible.

4.  The veteran does not currently have a bilateral eye 
disability and his claim for service connection for this 
condition is not plausible.


CONCLUSION OF LAW

The claims for service connection for residuals of a left 
ankle injury and bilateral eye disability are not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to these claims.  
(38 U.S.C.A. § 5107)(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reveal that in May 1969 
he tripped going down a ladder injuring his left ankle.  
Swelling was noted over the lateral malleolus, the range of 
motion was decreased in the left ankle, and the ankle was 
tender to the touch.  The examiner's impression was moderate 
sprain.  The examiner wrapped the ankle and recommended 
treating it with heat and rest.  The ankle injury is not 
mentioned anywhere else in the veteran's service medical 
records, including the veteran's July 1972 separation 
examination.

There is no mention of any incident involving the veteran's 
eyes in his service medical records, other than a note of 
defective vision on his April 1968 entrance examination.

The veteran sought treatment from a VA medical center in 
April 1996 complaining of deteriorating eyesight and dark 
spots on both eyes that he reported as originating three 
months prior to his visit.  The veteran also complained of 
problems with distant vision and problems with night vision.  
Although the examiner's handwriting is in part illegible, he 
or she noted that the veteran had no history of glaucoma and 
no history of retinal problems.  

The veteran twisted his ankle and knee in May 1996.  The VA 
examiner described the ankle as swollen and tender.  A x-ray 
revealed moderate degenerative changes involving the ankle 
joint, but no evidence of fracture or dislocation was noted.  

The veteran submitted a statement from his brother in August 
1997, which stated that he had known about the veteran's bad 
ankle since the later part of 1969.  According to the 
veteran's brother, the veteran has experienced problems on 
and off with the ankle since that time.

In a letter dated October 21, 1997, Edward Fazekas, D.P.M., 
F.A.C.F.A.S., stated that the veteran reported to him with a 
chief complaint of frequent left ankle sprains, which he 
stated occurred at least once a month.  Dr. Fazekas further 
stated that the veteran described a history of spraining his 
ankle in May 1969.  The veteran also reported that his left 
ankle "went out on him" in May 1996 when he stepped in a 
hole.  On examination, the veteran's left ankle deep tendon 
reflex was normal as were sensations for light touch, sharp, 
dull, and joint position.  There was moderate diffuse edema 
about the anterior left ankle joint.  The veteran had 
moderate pain to palpitation at the anterior talo-fibular 
ligament and moderate pain upon the inversion of the left 
ankle.  An x-ray revealed moderate diffuse osteoarthritic 
changes, which the examiner thought were most likely post-
traumatic in nature.  The examiner also diagnosed chronic 
left ankle instability.

II.  Legal Analysis

Service connection in general

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§, 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  

A well-grounded claim for service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 504-06 (1995).  The United States Court of Appeals 
for Veterans Claims (the Court) has held that the second and 
third Caluza elements can also be satisfied under 38 C.F.R. § 
3.303(b) by (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997).  For the purpose 
of determining whether a claim is well grounded, the truth of 
evidence submitted, including testimony, is presumed, unless 
the assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 
Vet. App. 19, 21 (1993).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

Service connection for residuals of a left ankle injury

The medical evidence of record indicates that the veteran 
currently suffers from moderate diffuse osteoarthritis and 
chronic instability of the left ankle, diagnosed by Dr. 
Edward Fazekas.  Therefore, the Board finds that there is 
sufficient evidence of a current disability and the first 
element of a well-grounded claim has been satisfied.

The veteran has reported that he injured his left ankle 
during active service when he fell going down a ladder.  His 
service medical records indicate that he was treated for a 
moderate ankle sprain in May 1969.  Therefore, the Board 
finds that there is sufficient lay and medical evidence of an 
incurrence of disease/injury during service, and the second 
element of a well-grounded claim has been satisfied. 

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having ankle trouble since active service.  Presuming this 
history to be credible for the purpose of establishing a well 
grounded claim, there is still no medical evidence of a 
record of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well-grounded claim because 
it is not inherently incredible or beyond the competence of a 
layperson to observe symptoms.  Continuity of symptomatology 
had therefore been established even if the record did not 
contain service medical records showing treatment in service 
for a back problem).  Medical expertise is still required to 
relate the present disability etiologically to the veteran's 
post-service symptoms.  However, there are no medical 
opinions contained in the record relating any current left 
ankle disorder or the post-service left ankle symptomatology 
to any inservice finding or event. 

Although the veteran may have continuously experienced ankle 
symptomatology since active service, there is no medical 
evidence in the record at all tending to show that the 
moderate ankle sprain in service caused all the intermittent 
complaints of symptomatology experienced since service.  
Similarly, there is no medical evidence tending to show that 
the symptoms in service represented a chronic ankle injury 
rather than an acute and transitory condition.  While the 
veteran and his brother have attributed the veteran's current 
ankle disability to active service, their statements do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the report of 
Dr. Fazekas simply reports the history of the veteran's ankle 
injury as described by the veteran.  Nowhere in the report 
does the Dr. Fazekas actually state that the veteran's 
current ankle disorder is a residual of the moderate ankle 
sprain that he suffered in service well over twenty-five 
years earlier.  Dr. Fazekas never states that the current 
disability is in any way related to the moderate inservice 
ankle sprain.  Thus, the report of Dr. Fazekas is not 
sufficient to provide the medical opinion of a nexus required 
to well ground the veteran's claim for service connection for 
residuals of a left ankle sprain.

Because no medical evidence has been presented or secured to 
render plausible a claim that any current left ankle 
disorder, diagnosed many years after service, had its onset 
in service or is the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The presentation of a well-grounded claim is a threshold 
issue and the Board has no jurisdiction to adjudicate a claim 
on the merits unless it is well grounded.  Boeck v. Brown, 6 
Vet. App. 14,17 (1993).  There is no duty to assist further 
in the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 
(Fed.Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. §  5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for residuals of a 
left ankle injury.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. §  
5103(a) (West 1991).


Service connection for bilateral burning of the eyes

The veteran has failed to satisfy the first element of a 
well-grounded claim for service connection with respect to 
this claim.  The medical evidence does not show that he 
currently has a bilateral disability of the eyes.  The 
veteran submitted a VA outpatient record from April 1996 that 
stated that he complained of constant burning of the eyes and 
of seeing spots in front of his eyes; however, the VA 
examiner did not diagnose any eye disability based on the 
veteran's report of this symptomatology.  Moreover, there is 
no indication that the veteran received any injury to his 
eyes or incurred any eye disease during his active duty 
according to his service medical records.  Additionally, the 
veteran has not reported that he has received medical 
treatment for an eye condition since his separation from 
service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Rabideau v Derwinski, 2 Vet. 
App. 141, 143 (1992).  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof or a present disability 
there can be no valid claim."  Accordingly, the Board finds 
the veteran has not submitted a well-grounded claim for 
service connection for a bilateral eye disorder. 

The Board is cognizant of the fact that the veteran maintains 
that he has had a burning sensation in his eyes as a result 
of his military service.  However, he cannot meet his initial 
burden under 38 U.S.C.A. § 5107(a) by simply presenting his 
own unqualified opinion.  There is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  The veteran has at no time indicated that 
a medical professional has told him that he currently has a 
bilateral eye disability. 

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that this claim 
is plausible, that is, he has failed to present medical 
evidence that he currently has a bilateral eye disability, 
the claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995) and Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78. 


ORDER

Having found the claims not well grounded, service connection 
for residuals of a left ankle injury and a bilateral eye 
disability are denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

